PER CURIAM.
Affirmed upon authority of the law stated in Lopez v. Lopez, Fla.1956, 90 So.2d 456, at page 458, where, in speaking of the *187purchase of property where title had been taken as an estate by the entirety, the Supreme Court said:
“We do not consider the purchase money mortgages and notes involved in this cause to be a common burden. We construe that the husband and wife were each obligated for the whole of the debt, since each is considered to have purchased and owned the whole estate. Their interests were not divisible. Ashwood v. Patterson, Fla. 1951, 49 So.2d 848.”
Affirmed.